Exhibit 10.5
STANDARD NON-ISO GRANT
FORM OF
ev3 INC. SECOND AMENDED AND RESTATED
2005 INCENTIVE STOCK PLAN
OPTION CERTIFICATE
ev3 Inc., a Delaware corporation, in accordance with the ev3 Inc. Second Amended
and Restated 2005 Incentive Stock Plan (the “Plan”), hereby grants an Option to
                                        , who shall be referred to as
“Optionee”, to purchase from the Company                      shares of Stock at
an Option Price per share equal to $                    , which grant shall be
subject to all of the terms and conditions set forth in this Option Certificate
and in the Plan. This grant has been made as of
                                        , 200[ ], which shall be referred to as
the “Grant Date”. This Option is not intended to satisfy the requirements of §
422 of the Code and thus shall be a Non-ISO as that term is defined in the Plan.

            ev3 INC.
      By:           Name:           Title:        

TERMS AND CONDITIONS
          § 1. Plan. This Option grant is subject to all the terms and
conditions set forth in the Plan and this Option Certificate, and all the terms
in this Option Certificate which begin with a capital letter are either defined
in this Option Certificate or in the Plan. If a determination is made that any
term or condition set forth in this Option Certificate is inconsistent with the
Plan, the Plan shall control. A copy of the Plan has been made available to
Optionee as further described in § 12 .





--------------------------------------------------------------------------------



 



§ 2. Vesting and Option Expiration.

  (a)   General Rule. Subject to § 2(b) and § 2(c), Optionee’s right under this
Option Certificate to exercise this Option shall vest with respect to: (1) 25%
of the shares of Stock which may be purchased under this Option Certificate
(rounding down to the nearest whole number of shares of Stock) on [Date], such
date being approximately twelve (12) months from the Grant Date, provided he or
she remains continuously employed by the Company or continues to provide
services to the Company through such date, and (2) with respect to the remaining
75% of such shares of Stock, in as nearly equal amounts as possible, on the
[Xth] day of each of the next thirty-six (36) months thereafter, beginning on
[Date] provided he or she remains continuously employed by the Company or
continues to provide services to the Company through each such date.     (b)  
Option Expiration Rules.

  (1)   Non-Vested Shares. If Optionee’s employment or service with the Company
terminates for any reason whatsoever, including death, Disability or retirement,
while there are any non-vested shares of Stock subject to this Option under §
2(a), this Option immediately upon such termination of employment or service
shall expire and shall have no further force or effect and be null and void with
respect to such non-vested shares of Stock.     (2)   Vested Shares. Optionee’s
right to exercise all or any part of this Option which has vested under § 2(a)
shall expire no later than the tenth anniversary of the Grant Date. However, if
Optionee’s employment or service relationship with the Company terminates before
the tenth anniversary of the Grant Date, Optionee’s right to exercise this
Option which has vested under § 2(a) shall expire and shall have no further
force or effect and shall be null and void:

  (A)   on the date his or her employment or service relationship terminates if
his or her employment or service relationship terminates for Cause,     (B)   on
the first anniversary of the date his or her employment or service relationship
terminates if his or her employment or service relationship terminates as

-2-



--------------------------------------------------------------------------------



 



      a result of his or her death or Disability, or     (C)   at the end of the
90 day period which starts on the date his or her employment or service
relationship terminates if his or her employment or service relationship
terminates other than (1) for Cause or (2) as a result of his or her death or
Disability.

  (c)   Special Rules.

  (1)   Sale of Business Unit. The Committee, in connection with the sale of any
Subsidiary, Affiliate, division or other business unit of the Company, may,
within the Committee’s sole discretion, take any or all of the following actions
if this Option or the rights under this Option will be adversely affected by
such transaction:

  (A)   accelerate the time Optionee’s right to exercise this Option will vest
under § 2(a),     (B)   provide for vesting after such sale or other
disposition, or     (C)   extend the time at which this Option will expire (but
not beyond the tenth anniversary of the Grant Date).

  (2)   Change in Control. If there is a Change in Control of the Company, this
Option shall be subject to the provisions of § 14 of the Plan with respect to
such Change in Control.     (3)   Affiliates. For purposes of this Option
Certificate, any reference to the Company shall include any Affiliate, Parent or
Subsidiary of the Company, and a transfer of employment or service relationship
between the Company and any Affiliate, Parent or Subsidiary of the Company or
between any Affiliate, Parent or Subsidiary of the Company shall not be treated
as a termination of employment or service relationship under the Plan or this
Option Certificate.     (4)   Termination of Employment or Service Relationship.
For purposes of this Option Certificate, if the Optionee’s employment with the
Company terminates while there are any non-vested shares of Stock subject to
this Option under

-3-



--------------------------------------------------------------------------------



 



      § 2(a) but the Optionee at such time then becomes an independent
consultant to the Company, the Optionee’s right under this Option Certificate to
exercise this Option shall continue to vest so long as the Optionee continues to
provide services to the Company in accordance with § 2(a). For purposes of this
Option Certificate, except as otherwise provided below, if the Optionee’s
employment with the Company terminates but the Optionee at such time then
becomes an independent consultant to the Company, the termination of the
Optionee’s employment shall not result in the expiration of the Option under §
2(b)(1) or 2(b)(2). Notwithstanding the foregoing, the Optionee’s right to
exercise all or any part of this Option which has vested under § 2(a) shall
expire no later than the tenth anniversary of the Grant Date.     (5)  
Fractional Shares. Optionee’s right to exercise this Option shall not include a
right to exercise this Option to purchase a fractional share of Stock. If
Optionee exercises this Option on any date when this Option includes a
fractional share of Stock, his or her exercise right shall be rounded down to
the nearest whole share of Stock and the fractional share shall be carried
forward until that fractional share together with any other fractional shares
can be combined to equal a whole share of Stock or this Option expires.

  (a)   Definitions.

  (1)   Cause. For purposes of this Certificate, “Cause” shall exist if
(A) Optionee has engaged in conduct that in the judgment of the Committee
constitutes gross negligence, misconduct or gross neglect in the performance of
Optionee’s duties and responsibilities, including conduct resulting or intending
to result directly or indirectly in gain or personal enrichment for Optionee at
the Company’s expense, (B) Optionee has been convicted of or has pled guilty to
a felony for fraud, embezzlement or theft, (C) Optionee has engaged in a breach
of any policy of the Company for which termination of employment or service is a
permissible consequence or Optionee has not immediately cured any performance or
other issues raised by Optionee’s supervisor, (D) Optionee had knowledge of (and
did not disclose to the Company in writing) any condition that could potentially
impair Optionee’s ability to

-4-



--------------------------------------------------------------------------------



 



      perform the functions of his or her job or service relationship fully,
completely and successfully, or (E) Optionee has engaged in any conduct that
would constitute “cause” under the terms of his or her employment or consulting
agreement, if any.     (2)   Disability. For purposes of this Certificate,
“Disability” means any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months and which renders Optionee unable
to engage in any substantial gainful activity. The Committee shall determine
whether Optionee has a Disability. If Optionee disputes such determination, the
issue shall be submitted to a competent licensed physician appointed by the
Board, and the physician’s determination as to whether Optionee has a Disability
shall be binding on the Company and on Optionee.

          § 3. Method of Exercise of Option. Optionee may exercise this Option
in whole or in part (to the extent this Option is otherwise exercisable under §
2 with respect to vested shares of Stock) only in accordance with the rules and
procedures established from time to time by the Company for the exercise of an
Option. The Option Price shall be paid at exercise either in cash (including
check, bank draft or money order); provided, however, that the Committee, in its
sole discretion, may allow such payments to be made, in whole or in part, by
(i) by tender, or attestation as to ownership, of Shares that are already owned
by the Optionee that are acceptable to the Committee (“Previously Acquired
Shares”); (ii) by a “net exercise” of the Option (as further described below);
(iii) through cashless exercise procedure which is effected by an unrelated
broker through a sale of Stock in the open market; or (iv) by a combination of
such methods. In the case of a “net exercise” of an Option, the Company will not
require a payment of the exercise price of the Option from the Optionee but will
reduce the number of shares of Common Stock issued upon the exercise by the
largest number of whole shares that has a Fair Market Value that does not exceed
the aggregate exercise price for the Shares exercised under this method. Shares
of Common Stock will no longer be outstanding under this Option (and will
therefore not thereafter be exercisable) following the exercise of this Option
to the extent of (i) shares used to pay the exercise price of this Option under
the “net exercise,” and (ii) shares actually delivered to the Optionee as a
result of such exercise. Previously Acquired Shares tendered or covered by an
attestation as payment of an Option exercise price will be valued at their Fair
Market Value on the exercise date.
          § 4. Delivery and Other Laws. The Company shall deliver appropriate
and proper evidence of ownership of any Stock purchased pursuant to the exercise
of

-5-



--------------------------------------------------------------------------------



 



this Option as soon as practicable after such exercise to the extent such
delivery is then permissible under applicable law or rule or regulation, and
such delivery shall discharge the Company of all of its duties and
responsibilities with respect to this Option.
          § 5. Non-transferable. No rights granted under this Option shall be
transferable by Optionee other than (a) by will or by the laws of descent and
distribution or (b) to a “family member” as provided in § 10.2 of the Plan. The
person or persons, if any, to whom this Option is transferred shall be treated
after Optionee’s death the same as Optionee under this Option Certificate.
          § 6. No Right to Continue Service. Neither the Plan, this Option, nor
any related material shall give Optionee the right to continue in employment by
or perform services to the Company or shall adversely affect the right of the
Company to terminate Optionee’s employment or service relationship with the
Company with or without Cause at any time.
          § 7. Stockholder Status. Optionee shall have no rights as a
stockholder with respect to any shares of Stock under this Option until such
shares have been duly issued and delivered to Optionee, and no adjustment shall
be made for dividends of any kind or description whatsoever or for distributions
of rights of any kind or description whatsoever respecting such Stock except as
expressly set forth in the Plan.
          § 8. Governing Law. The Plan and this Option Certificate shall be
governed by the laws of the State of Delaware.
          § 9. Binding Effect. This Option Certificate shall be binding upon the
Company and Optionee and their respective heirs, executors, administrators and
successors.
          § 10. Tax Withholding. This Option has been granted subject to the
condition that Optionee consents to whatever action the Committee directs to
satisfy the minimum statutory federal and state withholding requirements, if
any, which the Company determines are applicable upon the exercise of this
Option.
          § 11. References. Any references to sections (§) in this Option
Certificate shall be to sections (§) of this Option Certificate unless otherwise
expressly stated as part of such reference.
          § 12. Availability of Copy of Plan and Plan Prospectus. A copy of the
plan document and prospectus for the ev3 Inc. Second Amended and Restated 2005
Incentive Stock Plan are available on the Company’s intranet portal under the
“Employee Tools” section, which can be accessed by opening your web browser from
your Company desktop or laptop computer. If you like to receive a paper copy of
the

-6-



--------------------------------------------------------------------------------



 



plan document and/or plan prospectus, please contact:
Kevin M. Klemz
Senior Vice President, Secretary and Chief Legal Officer
ev3 Inc.
9600 54th Avenue North
Plymouth, Minnesota 55442
(763) 398-7000
KKlemz@ev3.net
          § 13. Availability of Annual Report to Stockholders and Other SEC
Filings. A copy of the Company’s most recent annual report to stockholders and
other filings made with the Securities and Exchange Commission are available on
the Company’s internet website, www.ev3.net, under the Investors Relations—SEC
Filings section. If you like to receive a paper copy of the Company’s most
recent annual report to stockholders and other filings made by the Company with
the Securities and Exchange Commission, please contact Kevin M. Klemz at the
address, telephone number or e-mail address above.

-7-